     Case 2:19-cv-00232-MMD-NJK Document 46 Filed 09/14/20 Page 1 of 11


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     LAUSTEVEION JOHNSON,                               Case No. 2:19-cv-00232-MMD-NJK

7                                     Plaintiff,                       ORDER
             v.
8

9     JO GENTRY, et al.,

10                                Defendants.

11

12   I.     SUMMARY

13          Pro se Plaintiff Lausteveion Johnson brings this civil rights action under 42 U.S.C.

14   § 1983. Before the Court are Defendants’ 1 motion for summary judgment (“Defendants’

15   Motion” (ECF No. 32)) and Plaintiff’s cross-motion for summary judgment (“Plaintiff’s

16   Cross-Motion” (ECF No. 37)). 2 For the reasons discussed below, the Court grants in part

17   and denies in part Defendants’ Motion and denies Plaintiff’s Cross-Motion. 3

18   II.    BACKGROUND 4

19          Plaintiff is an inmate in the custody of the Nevada Department of Corrections

20   (“NDOC”). (ECF No. 7 at 1.) Plaintiff was incarcerated at the High Desert State Prison

21   (“HDSP”) and the Southern Desert Correctional Center (“SDCC”) during the time relevant

22

23          1Defendants    are James Dzurenda, Brian Williams, James Cox, and Michaela
24   Garufalo.
            2The Court has reviewed the parties’ respective responses (ECF Nos. 36, 41) and
25
     replies (ECF Nos. 39, 43).
26          3Defendants    raise compelling reasons justifying the filing under seal of Exhibit C to
27   their Motion. (ECF No. 33.) The Court therefore grants Defendants’ unopposed motion for
     leave to file exhibit under seal. (Id.)
28          4The   facts recited are undisputed unless otherwise noted.
     Case 2:19-cv-00232-MMD-NJK Document 46 Filed 09/14/20 Page 2 of 11


1    to this action. (Id.)

2           Plaintiff transferred to SDCC from HDSP on August 25, 2015. (ECF No. 32-1 at 3.)

3    Plaintiff claims that there were several issues with the conditions at SDCC, including his

4    assignment to a top bunk, asbestos and black mold, double celling, being locked in a

5    hallway with a lack of visual supervision, a lack of emergency medical buttons, a lack of

6    cleaning supplies, inadequate ventilation, cats living in the vents, a lack of hot water, and

7    an inadequate fire safety system. (ECF No. 7 at 3-5.) Plaintiff also states that while at

8    SDCC he was denied mental health treatment for post-traumatic stress disorder (“PTSD”)

9    and dental treatment for a tooth that was causing him pain. (Id. at 5-6.)

10          Following screening of Plaintiff’s First Amended Complaint (“FAC”) under 28 U.S.C.

11   § 1915A(a), the Court permitted Plaintiff to proceed on three counts: (1) Eighth

12   Amendment conditions of confinement against Williams, Cox, and Dzurenda; (2) Eighth

13   Amendment deliberate indifference to serious medical needs for denial of Plaintiff’s mental

14   health treatment against Williams, Cox, Dzurenda, and Garufalo; and (3) Eighth

15   Amendment deliberate indifference to serious medical needs for denial of Plaintiff’s dental

16   treatment against Williams, Dzurenda, Cox, and Doe Dentists. (ECF No. 6 at 22-23; ECF

17   No. 13 at 9-10.)

18   III.   LEGAL STANDARD

19          “The purpose of summary judgment is to avoid unnecessary trials when there is no

20   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

21   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

22   the discovery and disclosure materials on file, and any affidavits “show that there is no

23   genuine issue as to any material fact and that the moving party is entitled to a judgment

24   as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue is

25   “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder could

26   find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

27   suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

28   Where reasonable minds could differ on the material facts at issue, however, summary

                                                   2
     Case 2:19-cv-00232-MMD-NJK Document 46 Filed 09/14/20 Page 3 of 11


1    judgment is not appropriate. See id. at 250-51. “The amount of evidence necessary to

2    raise a genuine issue of material fact is enough ‘to require a jury or judge to resolve the

3    parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897,

4    902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253, 288-89

5    (1968)). In evaluating a summary judgment motion, a court views all facts and draws all

6    inferences in the light most favorable to the nonmoving party. Kaiser Cement Corp. v.

7    Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

8           The moving party bears the burden of showing that there are no genuine issues of

9    material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

10   moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

11   motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

12   477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

13   produce specific evidence, through affidavits or admissible discovery material, to show

14   that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

15   and “must do more than simply show that there is some metaphysical doubt as to the

16   material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002) (quoting

17   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

18   existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

19   Anderson, 477 U.S. at 252.

20          Further, “when parties submit cross-motions for summary judgment, ‘[e]ach motion

21   must be considered on its own merits.’” Fair Hous. Council of Riverside Cty., Inc. v.

22   Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (internal citations omitted) (quoting

23   William W. Schwarzer, et al., The Analysis and Decision of Summary Judgment Motions,

24   139 F.R.D. 441, 499 (Feb. 1992)). “In fulfilling its duty to review each cross-motion

25   separately, the court must review the evidence submitted in support of each cross-motion.”

26   Id.

27   IV.    DISCUSSION

28          The parties rely on arguments in their respective motions to seek summary

                                                     3
     Case 2:19-cv-00232-MMD-NJK Document 46 Filed 09/14/20 Page 4 of 11


1    judgment and to oppose summary judgment. 5 The Court will therefore address the parties’

2    arguments raised in their separate motions collectively. 6

3           A.      Conditions of Confinement

4           Defendants argue that Plaintiff’s conditions of confinement claim is barred by the

5    applicable statute of limitations. (ECF No. 32 at 3, 4-5.) Defendants also assert qualified

6    immunity as to Plaintiff’s allegations involving bunk beds, asbestos exposure, and

7    overcrowding based on a combination of double celling, hallway conditions, and lack of

8    emergency call buttons. (Id. at 5-7.) 7

9                   1.    Statute of Limitations

10          Section 1983 does not contain its own statute of limitations; therefore, federal courts

11   borrow the statute of limitations for section 1983 claims applicable to personal injury claims

12   in the forum state. See Pouncil v. Tilton, 704 F.3d 568, 573 (9th Cir. 2012). In Nevada, the

13   statute of limitations for personal injury claims, and therefore section 1983 actions, is two

14

15
            5Plaintiff broadly contends that he is entitled to summary judgment on all of his
16   claims because Defendants’ Motion does not include a statement of undisputed facts and
     fails to disprove allegations in the FAC. (ECF No. 37 at 12.) But Defendants’ Motion does
17   not discharge Plaintiff of his own burden of production. See Adickes v. S. H. Kress & Co.,
     398 U.S. 144, 161 (1970) (“[T]he party moving for summary judgment has the burden to
18   show that he is entitled to judgment . . . and if he does not discharge that burden then he
     is not entitled to judgment.”).
19
            6Both  Defendants’ Motion and Plaintiff’s Cross-Motion contain defects that warrant
20   denial of both motions. Defendants’ Motion (ECF No. 32) violates LR 56-1 because it does
     not contain a statement of undisputed material facts. See LR 56-1 (providing in pertinent
21   part that motions for summary judgment must include “a concise statement setting forth
     each fact material to the disposition of the motion that the party claims is or is not genuinely
22   in dispute, citing the particular portions of any pleadings, affidavit, deposition,
     interrogatory, answer, admission, or other evidence on which the party relies”). Plaintiff’s
23   response (ECF No. 36) and Cross-Motion (ECF No. 37) violate LR IC 2-2(b) because they
     are the same document containing both a response and a motion that seeks a separate
24   form of relief. See LR IC 2-2(b) (requiring that a separate document be filed, and a
     separate event be selected for each type of relief requested). The Court nevertheless
25   considers both motions in the interest of judicial efficiency in lieu of striking them and
     requiring the parties to re-file their briefs.
26
            7Defendants   also argue that Plaintiff does not have standing to challenge the
27   various conditions at SDCC because he filed the FAC while housed at HDSP. (ECF No.
     32 at 3-4.) This argument fails as the Court takes judicial notice of the fact that Plaintiff
28   has subsequently returned to SDCC. See 2:16-cv-01889-GMN-DJA (ECF No. 180); see
     also Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001).
                                                 4
     Case 2:19-cv-00232-MMD-NJK Document 46 Filed 09/14/20 Page 5 of 11


1    years. NRS § 11.190(4)(e); Perez v. Seevers, 869 F.2d 425, 426 (9th Cir. 1989). A statute

2    of limitations under section 1983 begins to run when the cause of action accrues, i.e.,

3    “when the plaintiffs know or have reason to know of the injury that is the basis of their

4    action.” RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1058 (9th Cir. 2002) (citing

5    Cabrera v. City of Huntington Park, 159 F.3d 374, 379 (9th Cir. 1998)).

6           Defendants argue that Plaintiff’s conditions of confinement claim is time-barred

7    because Plaintiff has been aware of the alleged conditions at SDCC since November

8    2014. (ECF No. 32 at 5.) Defendants point to Plaintiff’s November 2015 complaint filed in

9    a Nevada state court action (“State Court Complaint”) wherein Plaintiff alleges almost all

10   of the same conditions Plaintiff challenges in this action. (Id; ECF No. 32-2 at 9-12, 16-

11   18.) Defendants insist that because in the State Court Complaint Plaintiff relied on alleged

12   violations that began on November 19, 2014, Plaintiff had until November 19, 2016, to file

13   this action. (ECF No. 32 at 5; ECF No. 32-2 at 2.) However, evidence provided by

14   Defendants indicates that Plaintiff was not transferred to SDCC until August 25, 2015.

15   (ECF No. 32-1 at 3.) Moreover, the State Court Complaint contains allegations of

16   constitutional violations that were not included in the FAC—Plaintiff states these violations

17   occurred at SDCC and HDSP between November 19, 2014, and November 1, 2015, but

18   does not identify when each violation occurred at either prison. (Compare ECF No. 32-2

19   with ECF No. 7.) Viewing these facts in the light most favorable to Plaintiff as the non-

20   moving party, a reasonable finder of fact could determine that Plaintiff was not aware of

21   the conditions at SDCC until he transferred there in August 2015. Accordingly, a genuine

22   issue of material fact exists as to when the statute of limitations began to accrue.

23                 2.     Qualified Immunity

24          The doctrine of qualified immunity protects government officials “from liability for

25   civil damages insofar as their conduct does not violate clearly established statutory or

26   constitutional rights of which a reasonable person would have known.” Harlow v.

27   Fitzgerald, 457 U.S. 800, 818 (1982). The Court conducts a two-step inquiry to determine

28   whether an officer is entitled to qualified immunity. See, e.g., Groves v. City of Reno, No.

                                                  5
     Case 2:19-cv-00232-MMD-NJK Document 46 Filed 09/14/20 Page 6 of 11


1    3:13-cv-00537-MMD-WGC, 2015 WL 5350099, *4 (D. Nev. Sept. 14, 2015). The two-

2    prong inquiry is “(1) [W]hether the facts shown make out a violation of a constitutional

3    right; and (2) if so, whether the constitutional right was clearly established as of the date

4    of the alleged misconduct.” Id. (citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)).

5           Defendants assert qualified immunity on Plaintiff’s claim that he suffered constant

6    pain from being assigned to the top bunk, arguing that Plaintiff did not have a constitutional

7    right to, or a valid prescription for, a lower bunk. (ECF No. 32 at 7.) However, it has long

8    been clearly established that a defendant who “purposefully ignore[s] or fail[s] to respond

9    to a prisoner’s pain” may violate the Eighth Amendment. McGuckin v. Smith, 974 F.2d

10   1050, 1060 (9th Cir. 1992) overruled on other grounds by WMX Technologies, Inc. v.

11   Miller, 104 F.3d 1133 (9th Cir. 1997); see also Jett v. Penner, 439 F.3d 1091, 1096 (9th

12   Cir. 2006). In the FAC—which is verified—Plaintiff alleges that the lack of ladders caused

13   him to suffer extreme pain on a daily basis because he has “atrophy and arthritis in his left

14   knee and in his back” and was forced to jump “up and off” of the top bunk. (ECF No. 7 at

15   3-4, 7); see also Keenan v. Hall, 83 F.3d 1083, 1090 n.1 (9th Cir. 1996) (“A verified

16   complaint may be treated as an affidavit to oppose summary judgment to the extent it is

17   based on personal knowledge and sets forth specific facts admissible in evidence.”).

18   Plaintiff also asserts that he told each Defendant of this issue, but they refused to correct

19   it. (ECF No. 7 at 3.)8 Viewing these facts in the light most favorable to Plaintiff, a

20   reasonable finder of fact could determine that Defendants’ failure to respond to Plaintiff’s

21
            8Defendants    urge the Court to adopt the approach of courts in other circuits who
22
     find that simply informing a prison official of an issue or denying an inmate’s grievance is
23   insufficient to demonstrate that official’s participation in a violation of an inmate’s
     constitutional rights. (ECF No. 32 at 8.) However, the Ninth Circuit holds that a prison
24   official’s awareness of a violation and failure to act to prevent further harm can establish
     personal participation. See Colwell v. Bannister, 763 F.3d 1060, 1070 (9th Cir. 2014)
25   (declining to uphold summary judgment after concluding that a NDOC medical director
     who had only denied a second-level grievance personally contributed to the decision to
26   refuse the plaintiff medically necessary surgery); Snow v. McDaniel, 681 F.3d 978, 989
     (9th Cir. 2012), overruled on other grounds by Peralta v. Dillard, 744 F.3d 1076, 1083 (9th
27   Cir. 2014) (denying summary judgment to a warden and associate warden because in
     addition to reviewing a “no-kneel” order, they were aware of grievances regarding
28   inappropriate medical treatment and the denial of recommended hip surgery “and failed to
     act to prevent further harm” to the plaintiff).
                                                     6
     Case 2:19-cv-00232-MMD-NJK Document 46 Filed 09/14/20 Page 7 of 11


1    needs involving his bunk bed violated his Eighth Amendment rights.

2           Defendants also argue that they are entitled to qualified immunity on Plaintiff’s claim

3    involving the combination of double celling, the alleged lack of supervision, and the lack

4    of emergency buttons because there is no case law that clearly establishes each of these

5    as constitutional violations. (ECF No. 32 at 7.) But it is clearly established law that

6    overcrowding can violate the Eighth Amendment when “combined with other factors such

7    as violence or inadequate staffing . . ..” Balla v. Idaho State Bd. of Corrections, 869 F.2d

8    461, 471 (9th Cir. 1989).

9           Plaintiff has provided evidence that overcrowding and other factors have created

10   unsafe conditions at SDCC. In the FAC, Plaintiff asserts that double celling and forcing

11   prisoners to congregate in small, narrow hallways has created a hostile environment that

12   leads to fights. (ECF No. 7 at 4.) Plaintiff also contends that there is a lack of supervision

13   because there are only two officers to supervise 212 inmates and no emergency call

14   buttons. (Id.) According to Plaintiff, this causes inmates to feel that “prison justice” is

15   condoned at SDCC and as a result most assaults and other acts of violence go unreported.

16   (Id. at 8.) Plaintiff states that he informed Defendants of these conditions starting on or

17   around September 20, 2015, but they refused to correct the issues. (Id. at 3.) Plaintiff also

18   provides a grievance directed to Dzurenda that describes these conditions and an affidavit

19   stating that he informed Williams of these conditions “around December of 2015 and

20   January of 2016.” (ECF No. 37-2 at 28, 31.) Viewing these facts in the light most favorable

21   to Plaintiff, a reasonable fact-finder could determine that Defendants were deliberately

22   indifferent to unsafe conditions at SDCC. In light of this factual dispute, the Court cannot

23   find as a matter of law that Defendants’ alleged violating conduct was, or was not,

24   inconsistent with clearly established law. See Conner v. Heiman, 672 F.3d 1126, 1131

25   (9th Cir. 2012) (internal quotation marks omitted) (finding that “where historical facts

26   material to the qualified immunity determination are in dispute . . . the district court [should]

27   submit the issue to a jury”).

28          However, Defendants are entitled to qualified immunity on Plaintiff’s exposure to

                                                    7
     Case 2:19-cv-00232-MMD-NJK Document 46 Filed 09/14/20 Page 8 of 11


1    asbestos claim. To prevail on a claim of deliberate indifference based on exposure to

2    asbestos, Plaintiff must provide evidence that “he himself [wa]s being exposed to

3    unreasonably high levels of asbestos . . ..” Terry v. Earley, 704 F. App’x. 684, 685 (9th Cir.

4    2017) (quoting Helling v. McKinney, 509 U.S. 25, 35-36 (1993)). Here, while Plaintiff has

5    provided an affidavit stating that he “was exposed to asbestos and mold at SDCC from

6    August of 2015—June of 2017,” he does not provide any details on how he came into

7    contact with asbestos, how frequently he was exposed, or the level of exposure. (See ECF

8    No. 37-2 at 31.) Even viewing the evidence and drawing all inferences in the light most

9    favorable to Plaintiff as the nonmoving party, Plaintiff’s vague assertion that he was

10   exposed to asbestos is not sufficient to establish a constitutional violation under the first

11   prong of the qualified immunity inquiry. 9 Accordingly, the Court grants summary judgment

12   for Defendants on this claim.

13          In sum, the Court denies summary judgment on Plaintiff’s Eighth Amendment

14   claims involving his bunk bed and the combination of double celling, hallway conditions,

15   and lack of supervision and emergency buttons at SDCC. However, the Court grants

16   summary judgment for Defendants on Plaintiff’s conditions of confinement claim involving

17   exposure to asbestos.

18          B.     Deliberate Indifference to Serious Medical Needs

19          Defendants assert qualified immunity on Plaintiff’s claim that they were deliberately

20   indifferent to his mental health needs, contending that Plaintiff cannot establish that

21   Defendants violated his constitutional rights by depriving him of treatment for PTSD. (ECF

22   No. 32 at 9-10; ECF No. 39 at 6.) Plaintiff counters that he is entitled to summary judgment

23   because there is no dispute that Defendants were aware of his PTSD diagnosis since

24   2012, and since 2015 refused to ensure that he received one-on-one counselling. (ECF

25

26

27
            9Because    this is dispositive of the issue, the Court does not reach the second prong
28   of the qualified immunity inquiry.

                                                   8
     Case 2:19-cv-00232-MMD-NJK Document 46 Filed 09/14/20 Page 9 of 11


1    No. 37 at 9; ECF No. 43 at 4.) 10 The Court agrees with Defendants that Plaintiff has not

2    established a constitutional violation under the first prong of the qualified immunity inquiry

3    and therefore does not reach the second prong. 11

4           Plaintiff offered a medical progress note from April 2012 and a declaration from Dr.

5    Michael Koehn from July 2014 to support his PTSD diagnosis. (ECF No. 37-1 at 45, 49.)

6    However, Defendants have provided evidence that on November 25, 2014, Plaintiff told

7    medical staff that he had “no need for further counseling,” and that Plaintiff was reclassified

8    to “no mental health restrictions” the next day. (ECF No. 34-1 at 2.) Thus, the evidence is

9    undisputed that since November 25, 2014, Plaintiff had no need for mental health

10   treatment generally and did not later receive another prescription for one-on-one

11   counseling specifically. The absence of evidence to establish that he had a serious

12   medical need for continued one-on-one counseling treatment entitles Defendants to

13   qualified immunity on this claim.

14          Regarding Plaintiff’s claim of deliberate indifference to his dental needs,

15   Defendants argue that Plaintiff fails to establish personal participation by Defendants

16   because there is no evidence demonstrating that he ever informed any Defendant of his

17   dental needs. (ECF No. 32 at 10.) 12 However, Plaintiff has provided sufficient evidence to

18   create a material issue of fact as to Defendants’ awareness of his needs for dental

19   treatment. In particular, the FAC alleges that Plaintiff informed Williams, Cox, and

20   Dzurenda of a hole in his tooth, the pain it was causing him, and his need for treatment

21
            10While  Plaintiff broadly asserts that he was entitled to summary judgment on all of
22
     his claims—discussed supra n.5—he also separately requests summary judgment on this
23   particular claim. (ECF No. 37 at 9.)
            11Becausethis is dispositive of the issue, the Court declines to address Defendants’
24
     remaining argument that Plaintiff failed to establish personal participation by each
25   Defendant. (ECF No. 32 at 9-10.)
            12Because     Defendants assert qualified immunity on Plaintiff’s deliberate
26
     indifference to dental needs for the first time in their reply (ECF No. 39 at 7), the Court
27   does not consider it. See Greenhow v. Sec’y of Health & Human Serv., 863 F.2d 633, 638-
     39 (9th Cir. 1988), overruled on other grounds, United States v. Hardesty, 977 F.2d 1347,
28   1348 (9th Cir. 1992).

                                                   9
     Case 2:19-cv-00232-MMD-NJK Document 46 Filed 09/14/20 Page 10 of 11


1     but they “never put him on any list to be treated” from 2015 to 2018. (ECF No. 7 at 6.)

2     Plaintiff submitted grievances addressed to Williams and Dzurenda, claiming he was in

3     constant pain and requesting treatment for his tooth. (ECF No. 37-2 at 22-26.) Plaintiff has

4     also provided an affidavit stating that in January 2016 he informed Williams of his

5     “excruciating tooth pain” and asked him to “order medical to treat his decaying tooth . . ..”

6     (ECF No. 37-2 at 31 (internal quotation marks omitted).) A rational trier of fact could find

7     that Williams, Cox, and Dzurenda were aware of Plaintiff’s need for dental care, but failed

8     to ensure that he was treated for his pain. Accordingly, the Court denies summary

9     judgment for Defendants on Plaintiff’s claim that Williams, Cox, and Dzurenda were

10    deliberately indifferent to his serious dental needs. 13

11           However, the Court grants summary judgment for Defendants on Plaintiff’s claims

12    against the Doe Dentists because Plaintiff failed to substitute their names before discovery

13    closed on August 15, 2019. (See ECF No. 21 at 2); see also Garcia ex rel. Estate of

14    Acosta-Garcia, 428 F. App’x. 706, 708-09 (9th Cir. 2011) (finding summary judgment for

15    defendants appropriate where plaintiff had “ample opportunity . . . to conduct reasonable

16    discovery, identify these defendants, and seek leave to amend the complaint to name

17    them properly”).

18    V.     CONCLUSION

19           The Court notes that the parties made several arguments and cited to several cases

20    not discussed above. The Court has reviewed these arguments and cases and determines

21    that they do not warrant discussion as they do not affect the outcome of the motions before

22    the Court.

23           It is therefore ordered that Defendants’ motion for summary judgment (ECF No. 32)

24    is granted in part and denied in part. It is granted as to Plaintiff’s Eighth Amendment

25
             13Defendants     also contend that Williams, Cox, and Dzurenda did not personally
26
      participate in any violation of Plaintiff’s right to dental treatment because they are not
27    dentists and thus cannot treat his dental issue. (ECF No. 32 at 10.) But it is “clearly
      established . . . that a prison official who delays the receipt of necessary dental treatment
28    has violated the inmate’s constitutional rights.” Woods v. Carey, 488 F. App’x. 194, 197
      (9th Cir. 2012).
                                                     10
     Case 2:19-cv-00232-MMD-NJK Document 46 Filed 09/14/20 Page 11 of 11


1     conditions of confinement claim based on exposure to asbestos, Plaintiff’s Eighth

2     Amendment deliberate indifference to serious medical needs based on Plaintiff’s mental

3     health needs, and Plaintiff’s deliberate indifference to serious medical needs based on

4     Plaintiff’s dental needs as to Doe Dentists. The motion is denied as to all remaining claims

5     and Defendants.

6            It is further ordered that Plaintiff’s cross-motion for summary judgment (ECF No.

7     37) is denied.

8            It is further ordered that Defendants’ unopposed motion for leave to file exhibit

9     under seal (ECF No. 33) is granted.

10           DATED THIS 14th day of September 2020.

11

12
                                                MIRANDA M. DU
13                                              CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  11
